 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.GEORG JENSEN, INC., AND FREDERIK LUNNING, INC.andLOCAL 721,RETAIL,WHOLESALE AND DEPARTMENT STORE UNION, CIO, ALSOKNOWN AS RETAIL MENSWEAR, SPORTING GOODS AND ACCESORIESEMPLOYEES UNION, LOCAL 721, AFFILIATED w1TH RETAIL, WHOLE-SALE AND DEPARTMENT STORE UNION, CIO, PETITIONER.Case No.2-RC-3164.April 05, 1951Decision and Direction of ElectionUpon a petition duly filed. under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas A. Ricci, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].-Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.34.The Employer, with 216 employees, is engaged in importing andselling, at wholesale and retail, silverware, china, and household fur-nishings at its New York City department store and warehouse.1The petition and other formal papers were amended at the hearing to reflectthe nameof the Petitioner.2Georg Jensen, Inc , and Frederik Lonning, Inc, engagedin a commonenterprise, withmutual officer and a common labor policy, constitute a joint employer, within themeaning ofthe Act.LaunderepairCompany,90NLRB 778.3The Employer contends that the instant petition should bedismissed,because thePetitioner has allegedly failed to comply with Section 9 (f) of the Act.In support ofits contention, the Employer urges that, notwithstanding the Board's established policyholding that compliance is not subject to collateral attack, an exception should be madein the instant case where, it alleges, the recordon itsface shows noncompliance.Wefind no merit in this contention.Whatever may be the import of the testimony to whichthe Employer refers, it does not affect our administrative determination that the Petitioneris in compliance with the filingrequirementsof the Act.The Employer's request for leave to file a supplemental statement relative to the otherIssues inthis caseis denied.94 NLRB No. 10. GEORG JENSEN, INC., AND FREDERIK LUNNING, INC.17The Employer and the Petitioner agree that all regular full-timeand part-time employees at the Employer's store and warehouse, ex-cluding department heads,4 engineers, executives, watchmen, andsupervisors, constitute an appropriate collective bargaining unit.Theparties disagree with respect to the unit placement of the watch re-pairinan, selling section heads, payroll clerks, secretaries to executives,and personnel department employees, whom the Employer wouldinclude and the Petitioner would exclude.With respect to certainother categories, noted below, the Petitioner seeks the Board's deter-mination as to whether or not they are supervisors within the meaningof the Act.The watch, repairman,whom the Petitioner would exclude as a craftemployee, is a highly skilled workman who adjusts and repairs watchessold by the Employer.Although he works alone, he is subject to thesame conditions of employment as other store employees.Becausethe question of this employee's separate representation, as a craft em-ployee, is not in issue, and because no other labor organization sepa-rately seeks to represent him, we shall, in accordance with our usualpolicy in such situations, include him in the unit herein found appro-priate.5Selling section heads,who the Petitioner contends are supervisors,include 10 persons who spend 80 percent of their time with salesemployees selling merchandise and the balance in drafting purchaseorders for department heads, keeping the latter informed of the gen-eral condition of their sections, and recommending, within fixed pricelimits, purchases of articles for resale by their sections.Sellingsection heads have essentially the same working conditions as salesemployees, do not hire or discharge employees or recommend changesin their status, and do not assign, instruct, or direct them.Unlikesales employees, 3 of the selling section heads on occasion work 6days a week without extra pay.Although 8 selling section headsare paid more than sales employees, the reverse is true of otherselling section heads.Although selling' section heads can approvecustomers' checks for sales up to $25, this privilege is also grantedto certain of the sales and other employees.We therefore find thatselling section heads are not supervisors, within the meaning of theAct, and shall include them in the unit herein found appropriate.Payroll clerks,who the Petitioner contends are confidential em-ployees, calculate, record, and prepare the Employer's payroll; theirwork is entirely unrelated to the establishment or execution of theEmployer's labor, policies.Executive secretaries,who the Petitioneralso contends are confidential employees, include the secretaries tosAlso knownas "buyers."5BoeingAnt plane Company,186NLRB 368,Air Metals, Inc.,83 NLRB 945.953841-52-vol 94-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDtheEmployer's president, general manager, and chief importingofficer, respectively.The secretaries to the president and the gen=eeral manager handle matters directly related to the Employer's laborpolicies, in contrast to the secretary to the chief importing officer.We therefore find that payroll clerks and the secretary to the chiefimporting officer are not confidential employees and shall includethem in the unit.We further find that the secretaries to the presi-dent and the general manager are confidential employees and shalltherefore exclude them from the unitsOther categoriesinclude the warehouse head clerk, who regularlyi akes the place of the warehouse manager during the latter's absencefrom the warehouse and at such times responsibly directs warehouseemployees and reports on infractions of working rules; and the heactstenographer, who effectively recommends wage increases and jobtransfers for other stenographers.The warehouse manager, who isalso in charge of the receiving department in the store, divides his,time between the two locations.We find that the warehouse headclerk and the head stenographer are supervisors, within the meaningof the Act, and shall exclude them from the unit.We further findthat the head receiving clerk, the senior cashier, the head telephoneoperator, the head file clerk, and the window display clerk possessno supervisory authority and are not supervisors, within the mean-ing of the Act; ' accordingly, we shall include them in the unit."We find that all regular full-time and part-time employees at theEmployer's New York, New York, department store and warehouse,including the watch repairman, selling section heads, payroll clerks,the secretary to the chief importing officer, the head receiving clerk,the senior cashier, the head telephone operator, the head file clerk,and the window display clerk, but excluding the secretaries to thepresident and the general manager, department heads, engineers,.executives, watchmen, and the warehouse head clerk, the head stenog-rapher, and other supervisors, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act s5.The Petitioner's request that its name appear on the ballot -inthe election herein as Local 721 Retail Wholesale and DepartmentStore Union, CIO, is granted.ePoole DryGoodsCompany,89 NLRB 1442;Bonwit Teller, Inc.,84 NLRB 414.7Although ,these more experienced employees are higher paid than thosewith whomthey work, their responsibilities for the work performed by those employees and theirpowers of direction over them are routine in nature.Bonwit Teller, Inc., supra.8We find it unnecessary to determine the confidential status ofpersonnel departmentemployees, because, of the two persons in this department, one is excluded as a departmenthead and the other is not a regular full-time employee.9We make no unit determination with respect to protection department employees,detectives, and trainers, as no persons in these categories are currently in the Employer'semploy. LONE STAR BOAT MFG. CO.19[Text of Direction of Election omitted from publication in thisvolume.]R.W. MCDONNELL AND E. M.BISFIOPD/B/ALONE STAR BOAT MFG.Co.'andINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONER.CaseNo. 16-RC-696.April25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. Carnie Russell,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three--member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section-9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement as to the appropriateness:of a production and maintenance unit.However, the Petitioner would exclude from the unit the ap proxi-mately 35 men on the night shift who are on active duty in theUnited States Navy and stationed at the Grand Prairie Naval Base,,Texas.These men regularly work for the Employer from 6 to 7hours per night on an average of 3 to 5 nights each week, and per-form the same duties as employees who work full time.As our unitfinding is based upon occupational categories, all employees working:at jobs within the unit are necessarily, with respect to such jobs,within the unit, irrespective of the number of hours of employment.2Moreover, as these regular part-time employees perform work whichis the same as that performed by the full-time employees in the same-job classifications and are subject to substantially the same general.working conditions as the other employees, we shall,in accordance,1The name of the Employer appears as amended at the hearing.2J. C. Penney Company,86 NLRB 920.94 NLRB No. 13.